UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes T No APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common stock, $1.00 par value – 2,167,517 shares outstanding as of August 23, 2010. INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets June 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations Three and Six Months Ended June 30, 2010 and 2009 3 Consolidated Statements of Comprehensive Income (Loss) Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Changes in Shareholders’ Equity Six Months Ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2 - Management’s Discussion and Analysis Financial Condition and Results of Operations 16 Item 4T – Controls and Procedures 31 Part II – OTHER INFORMATION Item 1. – Legal Proceedings 33 Item 4 – {Reserved} 33 Item 5 – Other Information 33 Item 6 –Exhibits 33 Signatures 33 Index Part I.
